 In the Matterof STANDARD FORGINGSCORPORATIONandLOCAL UNIONNo. 1720,STEEL WORKERS ORGANIZING COMMITTEE, C. I.0.1In the Matter of STANDARD FORGINGS CORPORATIONandINTERNATIONALASSOCIATION-OF MACHINISTS(A. F.,OF L.)Cases Nos. R-1958 and R-1959THIRD SUPPLEMENTAL DECISIONSECOND DIRECTION OF ELECTIONANDAMENDED CERTIFICATION OF REPRESENTATIVESApril 18,1941.On August 26, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 2 inthese proceedings.3The Board therein stated that a determination ofthe appropriate unit or units would depend in part upon the results ofelections held (1) among the.machinists employed by the Company 4to determine whether they desired to be represented by the S. W. O. C.,by International Association of Machinists (A. F. of L.), herein calledthe I. A. M., or by neither; and (2) among the remaining productionand maintenance employees of the Company to determine whether theydesired to be represented by the S. W. O. C., by International Brother-hood of Blacksmiths, Drop Forgers and Helpers, A. F. of L., or by'Formerly Lodge 1720,Amalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, S W. O. C. See footnote 3.-2 26 N. L. R. B , No. 122.8 The petition in Case No R-1958 was filed by Lodge 1720, Amalgamated Association of,,on, Steel&Tin Workers of North America,S.W. O. C, C. I. O. OnFebruary 25, 1941,the Board,upon motion duly filed by Lodges of the Amalgamated Association of Iron, Steeland Tin Workers of North America and Steel Workers'Organizing Committee to amend thecaption and records in this proceeding by substituting the name Local Union No. 1720,SteelWorkers Organizing Committee,herein calledthe S. W. O. C.,for that of the peti-tioner, issued its order to show cause,on or beforeMarch 8, 1941,why said motion shouldnot be granted.No objections having beenfiled, themotion is hereby granted.IThe generic term "machinists"as employed in the Board's original Decision and as nowused, designates the employees employed in the following departments of the Company'splant: general machine shop,small machine shop, die-turning department,die-sinking de-partment,sheet-metal department,axle-cutting department,axle-turning department andaxle shed.31 N. L.R. B., No. 16.61 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDneither.6At the same time the Board denied a motion filed at thehearing held prior to issuance of the Decision and Direction of Elec-tions by Chicago Die Sinkers Lodge No. 1512 of the I. A. M., hereincalled Lodge No. 1512, for a separate investigation and certification ofbargaining representatives for the Company's die sinkers, a class of em-ployees over whom the I. A. M. claimed jurisdiction as a part of themachinist trade.In its decision a majority of the Board found, as theI.A. M. urged, that all classes of machinists employed by the Company,including the die sinkers, could constitute a unit appropriate forcollective' bargaining.Having so found, the Board stated :The Die Sinkers [Lodge No. 1512] claims-as an appropriate unitall die sinkers employed by the Company.The I. A. M., however,also desires to represent these employees in the inclusive machin-ists' unit and, consequently, has opposed [Lodge No. 1512's] motionfor the separate investigation and certification of bargaining rep-resentatives, for the Company's die sinkers.We have beforemissed, proceedings wherein two unions subject to discipline by thesame parent body have disagreed over the extent of their jurisdic-tion.It will be noted, however, that [Lodge No. 1512] is charteredby and is subordinate to the I. A. M. Since the I. A. M. has op-posed the motion of [Lodge No. 1512] for separate certification asa bargaining agent, we are of the opinion that [Lodge No. 1512]cannot properly be accorded a separate election.Pursuant to the Direction of Elections, two elections were conductedon September 25, 1940, under the direction and supervision of the Re-gional Director for the Thirteenth Region (Chicago, Illinois).OnOctober 2, 1940, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regulations-Series 2, as,amended, issued and duly served upon the parties anElection Report recommending,inter alia,that a determination ofrepresentatives be deferred pending a ruling on certain challengedballots in the machinist election which might affect the outcome of thatelection.The Regional Director further recommended, in accordancewith the Board's decision,6 that the S. W. O. C., having won the elec-tion held among employees other than machinists, be certified as thebargaining' representative of all company employees in the event theresults of the machinist election showed, after a ruling on the chal-In the Decision and Direction of Elections the Board stated : "In the 'event that theAmalgamated [the S. W. 0 C.] receives a majority of the votes cast in each election, theproduction and maintenance employees in the entire plant will constitute a single appro-priate unit and we shall certify [the S. W O. C ] as the exclusive representative thereof.In the event that each election results in a majority choice of different organizations, weshall certify each of the organizations so chosen as the bargaining representative of theseparate appropriate unit in which it achieved a majority.e See footnote5, supra. STANDARD FORGINGS CORPORATION63lenged ballots, that the S. W. O. C. had received a majority of the validballots cast therein.Similarly ' the Regional Director recommendedthat the I. A. M. be certified as the representative of all machinists,including die sinkers, in the alternative event that the I. A. M. hadreceived a majority of valid ballots, after a counting of challengedballots subsequently held valid, cast in the machinist election 7To the above recommendations of the Regional Director, Chicago DieSinkers Lodge No. 100, herein called Lodge No. 100, duly filed objec-tions," alleging,inter alia,that Chicago Die Sinkers Lodge No. 100"are no longer members of the International Association of Machinists,or affiliated with the A. F. of L.," further that the Company's diesinkers, being 19 in number, constitute "a highly skilled unit in a sep-arate department," and one for which the "Union" has been the recog-nized bargaining agent "in the past three years." - Lodge No. 100 ac-cordingly requested that no certification be made of any bargainingrepresentative for the Company's die sinkers other than Chicago DieSinkers Lodge No. 100, and that the record be reopened for the purposeof receiving additional evidence on the foregoing allegations.It'appearing to the Board that Lodge No. 100 was the successor toLodge No. 1512, the intervenor in these proceedings, the Board in aSecond Supplemental Decision, Certification of Representatives andOrder,9 issued January 31, 1941, ordered that the record be reopenedand that a further hearing beheld for the purpose of taking testimonyconcerning the present affiliation of Lodge No. 100 and upon the furtherissue of whether the Company's die sinkers could constitute a separateappropriate unit.Pursuant to notice duly served upon the parties, a further hearingwas held on February 20, 1941, before Edward Grandison Smith, theTrial Examiner duly designated by the Chief Trial Examiner.Allparties to the original hearing with the exception of InternationalBrotherhood of Blacksmiths, Drop Forgers, and Helpers, A. F. of L.,were represented by counsel or by union officers and participated in thehearing.Full opportunity to be heard, to examine and cross-examine-witnesses, and to introduce evidence bearing on the issues was affordedall parties.No objections to the introduction of evidence and no ex-ceptions to rulings of the Trial Examiner were made at the hearing.During the course of the hearing Chicago Die Sinkers Lodge No. 100requested that it be recognized as the successor to Chicago Die Sinkers' In this event It was recommended, in accordance with the Board's decision, that theSW 0 C be certified as the representative of the Company's employees other than ma-chinistsSee footnote 5,supra.8Objections were filed on behalf of "Chicago Die Sinkers Local # 100 " In the recordo8 the reopened hearing herein the terms "Local" and "Lodge" and "No" and "#" wereused interchangeably.we adopt the nomenclature used in the charter issued this organi-zation by the International Die Sinkers Conference9 29 N L R.B. 290. 64DECISIONS OF NATIONAL LABOR RELATIONS, BOARDLodge No. 1512 of the I. A. M.Upon uncontroverted evidence thatformer members of Lodge No. 1512 had seceded from that organizationand had become members of Chicago Die Sinkers Lodge No. 100, affili-ated with the International Die Sinkers Conference, itself unaffiliated,and upon the statement by a Grand Lodge Representative of theI.A. M. that the charter of Lodge No. 1512 had been revoked, and thatLodge No. 1512 was no longer in existence, the Trial Examiner grantedthe request of Lodge No. 100 that it be recognized as the successor toLodge No. 1512 and admitted Lodge No. 100 as "an intervenor andparty to the proceeding."The ruling of the Trial Examiner is herebyaffirmed.The Board has reviewed other rulings by the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACT1.THE ORGANIZATIONS INVOLVEDLocal Union No. 1720, Steel Workers Organizing Committee, is alabor organization affiliated with the Congress of Industrial Organiza-tions.It 'admits to membership production and maintenance em-ployees of the Company. It is the successor to Lodge 1720, Amalgam-ated Association of Iron, Steel & Tin Workers of North America, theoriginal petitioner in these proceedings.International Association of Machinists is a labor organization affili-ated with the American Federation of Labor. It admits to member-ship production and maintenance employees in certain departments ofthe Company.Chicago Die Sinkers Lodge No. 100 is a labor, organization affiliated.with the International Die Sinkers Conference, an unaffiliated organi-zation.It admits to membership die sinkers employed by the Com-pany.It is the successor to Chicago Die Sinkers Lodge No. 1512 of theInternationalAssociation of Machinists, which organization, nowdefunct, "was an intervenor in the original proceedings herein.II. THE APPROPRIATE UNITAt the original hearing herein, the S. W. O. C. claimed as an appro-priate unit all production and maintenance employees of the Company.The I. A. M. urged that all machinists employed by the Company in-cluding die sinkers constituted an appropriate unit.The InternationalBrotherhood of Blacksmiths, Drop Forgers and Helpers desired torepresent all employees with the exception of the machinists. In viewof these conflicting claims the majority of the Board directed electionsso as to permit the employees to indicate by vote whether they desired STANDARD FORGINGS CORPORATION65to be represented in separate units by the craft organizations or'ili aplant-wide unit by the S. W. 0. C.The results of the election directed by the Board among the pro-duction and maintenance employees of the Company excluding ma-chinists showed that the S. W. 0. C. had been designated and selectedby a majority of the employees voting therein as their representativefor collective bargaining purposes.Accordingly, the Board in itsSecond Supplemental Decisiom certified the S. W. 0. C. as exclusivebargaining representative of such employees.This certification wasmade, in accordance with the original decision, with a proviso that itwould not "preclude the possibility that the S. W. 0. C. may [later]be certified as the bargaining agent for a larger unit."The results of the election among the machinists were reported bythe Regional Director as follows: ioTotal number of employees eligible to vote___________________122Total number of ballots cast_______________________________120Total ballots cast for Amalgamated Association of Iron, SteelTin Workers of North America, S. W. O. C., C. I 0.11 -----59Total ballots cast for International Association of Machinists,affiliated with the A. F. of L._____________________________40Total ballots cast for neither______________________________2Total number of ballots cast containing the words "ChicagoDie Sinkers Lodge #100" in substitution for neither --------19Excluding the 19 ballots ostensibly cast by the die sinkers, for whom,for reasons below stated, other provision is herein made, the results ofthe machinist election show that a majority of employees casting validballots therein have designated and selected the S. W. 0. C. as theircollective bargaining representative.Since they have thus indicatedtheir desire to be represented in a single unit together with the otherproduction and maintenance employees of the Company, we find thatthe production and maintenance employees of the Company includingthe employees employed in the departments of the plant known as gen-eral machine shop, small machine shop, die-turning department, sheet-metal department, axle-cutting department, axle-turning departmentand axle shed; but excluding die sinkers, supervisors, clerical employees,-janitors, and watchmen, constitute a unit appropriate for the purposesof collective bargaining and that such unit will insure to employeesof the Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.Accordingly, we shall amend our previous certification of the11The results below set forth include a tally of the ballots challenged at the election butopened pursuant to the Board's Supplemental Decision and Direction(27 N. L R. B.667)following the Regional Director'sElection Report recommending that the challengesbe 'overruled and failure of any of the parties to file objections to this recommendation.11Now Local Union No 1720,SteelWorkers Organizing Committee,affiliated with theC. 1 0. See footnote 3,supra. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDS.W. 0. C. as the representative of the production and maintenanceemployees excluding machinists by including among those to be repre-sented by the S. W. 0. C. all machinists and other production andmaintenance employees, excepting only the Company's die sinkers.As hereinabove stated, the Board denied the petition of Chicago DieSinkers Lodge No. 1512 of the I. A. M. for a separate election with aview towards the establishment of a unit composed of die sinkers alone.This exclusion from the ballot was, however, based solely upon thegrounds that a dispute as to the appropriate unit existed between theI.A. M. and Lodge No. 1512, and that, rather than exclude both or-ganizations from the ballot, the desires of the I. A. M. should prevailwhere the employees, over whom the then subservient Die SinkersLodge claimed jurisdiction were also within the jurisdiction of theI.A. M. Since Lodge No. 100, the successor to Lodge No. 1512, is notchartered by or subordinate to the I. A. M., the grounds for this ex-clusion no longer exist.At the reopened hearing Lodge No. 100 reit-erated the claim of Lodge No. 1512 that the Company's die sinkersconstitute a separate appropriate unit.It was shown that die sinkersare a highly skilled branch of-the machinists trade, requiring from 7to 10,years apprenticeship.Their rate of pay considerably exceedsthat of the other production and maintenance employees of the Com-pany.They constitute a separate department in the Company's plantand work under the direction of a separate foreman.Die sinkers werethe first among the Company's employees to be organized, and a com-mittee from their department has had successful bargaining negotia-tions with the Company over a period 'of 3 years.Under these cir-cumstances we are of the opinion that the die sinkers might properlyconstitute a separate bargaining unit.They might equally achieve thefull benefit of their right to self-organization and collective bargainingin a plant-wide unit. In accordance with our usual practice in suchcases, we hold that the determining factor is the desires of the employeesthemselves.Since the die sinkers have not had valid opportunity to express theirwishes in this matter, we shall direct that an election be held among thedie sinkers to determine whether they desire to be represented for thepurposes of collective bargaining by the S. W. 0. C., by Lodge No. 100,or by neither.In the event that the S. W. 0. C. receives a majority ofthe votes cast in this election the Company's die sinkers together withall other employees of the Company, excluding supervisors, clericalemployees, janitors and watchmen, will constitute a single appropriateunit and we shall again amend our certification of the S. IN. 0. C.accordingly.In the event that Lodge No. 100 receives a majority ofthe votes cast in this election, we shall certify it as the exclusive repre-sentative of the Company's die sinkers in a separate appropriate unit. STANDARD FORGINGS' CORPORATIONIII.TIIE DETERMINATION OF REPRESENTATIVES67As above stated, we shall direct an election by secret ballot to deter-mine whether the die sinkers desire to be represented by the S. W. O. C.,by Lodge No. 100, or by neither.Although we shall thus make provision for the appearance of theS.W. O. C. on the ballot of this election, we have, by the direction ofsuch an election, denied the claim of that organization that a unitcomposed of all production and maintenance employees of the Com-pany is the sole appropriate unit for collective bargaining purposes.In view of this fact we will allow the S. W. O. C. to withdraw its namefrom the ballot if it so desires by giving notice to the Regional Directorwithin five (5) days from the date of this Direction of Election. Inthe event of such notice the die sinkers will decide by vote whether ornot they desire to be represented for collective bargaining purposes byLodge No. 100.We find that the die sinkers of the Company eligible to vote in theelection shall be those-who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, subject tosuch limitations and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTALCONCLUSION OF LAWThe production and maintenance employees of the Company, in-cluding the employees employed in the departments of the plant knownas general machine shop, small machine shop, die-turning department,sheet-metal department, axle-cutting department, axle-turning de-partment, and axle shed, but excluding die sinkers, supervisors, clericalemployees, janitors, and watchmen, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelationsBoardRulesand Regulations-Series 2, as amended, it ishereby,DIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Standard Forgings Corporation, East Chicago, Indiana, an elec-tion by secret ballot shall be conducted as early as possible but not laterthan thirty .(30) days after the date of this Direction, under the direc-441843-42-vol. 31-6 68DECISIONS OF NATIONALLABOR RELATIONS BOARDtion and supervision of the Regional Director for the Thirteenth Re-gion and subject to Article III, Section 9, of said Rules and Regulations,among all die sinkers who were employed during the pay-roll periodnext preceding the date of this Direction, including employees who didnot work during such pay-roll period because they were ill or on vaca-tion-or in the active military service or training of the United States,or temporarily laid off, but excluding employees who have since quitor been discharged for cause to determine whether they desire to berepresented for the purposes of collective bargaining by Local UnionNo. 1720, SteelWorkers Organizing Committee, affiliatedwith theC. I. 0., or by Chicago Die Sinkers Lodge No. 100, affiliated with theInternational Die Sinkers Conference, or by neither.CERTIFICATION OF REPRESENTATIVESrBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT ISHEREBY,CERTIFIEDthat Local Union No. 1720, Steel WorkersOrganizing Committee, affiliated with the C. I. 0., has been designatedand selected by a majority of the production and maintenance em-ployees and employees employed in the departments of the plantknown as general machine shop, small machine shop, die-turning de-partment,sheet-metal department,axle-cutting department, axle-turn-ing department and axle shed, of Standard Forgings Corporation, EastChicago, Indiana, excluding die sinkers, supervisors, clerical employees,janitors, and watchmen, as their representative for the purposes of col-lective bargaining, and that, pursuant to Section 9 (a) of the Act,Local Union No. 1720, Steel Workers Organizing Committee, affiliatedwith the C. I. 0., is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment and other conditions of employment.MR. EDWIN S.SMITHconcurring :Although Lodge No. 1512 does not appear to have requested recog-nition by the Company as the exclusive bargaining agent for the Com-pany's die sinkers, the record of the second hearing discloses that acommittee from the die sinker-department met with an official of theCompany in June 1938. In this conference and at subsequent meet-ings' the committee obtained wage concessions for the die sinkers andmore favorable working conditions in their department.Under thesecircumstances I am of the opinion that an election of the sort hereprovided for is permissible under the rule which I have enunciated in STANDARD FORGINGS CORPORATION69my concurring statements inMatter of The American Hardware Com-pany 1?and 'othersimilar cases.-[SAME TITLE]Cases Nos. R-1958 and R-1959FOURTH SUPPLEMENTAL DECISION'ANDCERTIFICATION OF REPRESENTATIVESMay 8, 1941On April 18,1911, the National Labor Relations Board, herein calledthe Board, issued its Third Supplemental Decision, Second Directionof Election and Amended Certification of Representatives, whereinthe Board directed that an election be held to determine whether thedie sinkers employed by the Company desired to be represented forthe purposes of collective bargaining by Chicago Die Sinker's LodgeNumber 100, by Local Union No. 1720 of the Steel Workers OrganizingCommittee, or by neither. In its Direction the Board made provisionthat the S. W..O. C. might withdraw its name from the ballot if it sodesired by giving notice to the Regional Director within five days fromthe date of issuance of the Direction. In the event of such notice theDirection provided that the die sinkers would decide by ballot whetheror not they desired to be represented for collective bargaining purposesby Lodge Number 100.By letter dated April 21, 1941, which is hereby made a part of therecord, the S. W. O. C. informed the Regional Director that it did notdesire to appear on the ballot in the Election.Thereafter; on April24, 1941, the Company, Lodge Number 100, and counsel for the Boardentered into a "Stipulation and Agreement" wherein they stipulatedand agreed in substance that Lodge Number 100 represents all the em-ployees employed by the Company as die sinkers.' It was further pro-vided and agreed between the parties that the record in the above-entitled cases might be reopened for the purpose of receiving said"Stipulation and Agreement" as an exhibit, and that the Board mightcertify Lodge Number 100 as the exclusive bargaining agent of all diesinkers employed by the Company upon the basis of the entire recordin the case including said "Stipulation and Agreement."The stipulation is hereby approved and made a part of the record,and our Direction of Election is hereby rescinded.iMatter of The American Hardware CompanyandUnited Electrical and RadioWorkersof America, 4 N.L. R. B 412tAt the second healing in this pioceeding uncontiadicted testimony was presented thatLodge Number 100 represented all the diesinkersemployed by the Company. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board'snakesthe following :SUPPLEMENTAL FINDINGS OF FACTWe find that the die sinkers employed by the Company constitute aunit appropriate for the purposes of collective bargaining, and thatsuch unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.We find that Chicago Die Sinkers Lodge Number 100 has been desig-nated and selected by a majority of the die sinkers employed by theCompany as their representative for the purposes of collective bar-gaining.It is, therefore, the exclusive representative of all the em-ployees in such unit for the purposes of collective bargaining and weshall so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTALCONCLUSIONSOF LAw1.The employees employed as die sinkers by Standard ForgingsCorporation, East Chicago, Indiana, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9' (b) of the National Labor Relations Act.2.Chicago Die Sinkers Lodge Number 100, affiliated with the Inter-national Die Sinkers Conference, is the exclusive representative of allthe employees, in the aforesaid appropriate unit for the purposes ofcollective bargaining, within the meaning of Section 9 (a) of, theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 8 and 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIEDthatChicagoDie Sinkers Lodge Number 100,affiliatedwith the International Die Sinkers Conference, has been-designated and selected by a majority of all die sinkers employed byStandard Forgings Corporation, East Chicago, Indiana, as their repre-sentative for the purposes of collective bargaining, and that pursuantto the provisions of Section 9 (a) of the Act, Chicago Die Sinkers LodgeNumber 100, affiliated with the International Die Sinkers Conference,is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.31 N. L.R. B., No. 16a.